IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : NO. 821
                                          :
APPOINTMENT TO JUDICIAL                   : SUPREME COURT RULES DOCKET
                                          :
CONDUCT BOARD                             :




                                       ORDER


PER CURIAM


         AND NOW, this 2nd day of January, 2020, Nancy L. Clemens,* Tioga County, is

hereby appointed as a member of the Judicial Conduct Board for a term of four years

commencing January 20, 2020.



*Non-lawyer elector